CaSe: 1219-CV-OOl45-DAP DOC #Z 122-l Filed: 03/08/19 l Of l. Page|D #Z 3259

UNI'I`ED STATES DISTRICT COURT

NORTHERN DISTRICT OHIO
EASTERN DIVISION
DIGITAL MEDIA SGLUTIONS, LLC, ) CASE NO. 1:19-CV-145
)
Plaintiff, ) JUDGE DAN AARON POLSTER
)
v. ) MAGISTRATE JUDGE THOMAS M.
) PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al. , )
)
Defendants. )

ORDER GRANTING DREAM CENTER SOUTH UNIVERSITY, LLC’S
MOTION TO INTERVENE

This matter corning before the Court based on the Unopposed Motion of Dream Center
South University, LLC (the “Motion”) seeking, pursuant to Rule 24(a) of the Federal Rules of Civil
Procedure to intervene in this action; and it appearing that the standards of Rule 24(a) are satisfied;
it is HEREBY ORDERED THAT:
1. The Motion is granted.
2. Dream Center South University, LLC is authorized to intervene in this action pursuant to

Rule 24(a) of the Federal Rules of Civil Procedure.

 

Dated: , 2019 , J.

